      Case 1:15-cv-00132-CW-CMR Document 201 Filed 10/16/19 Page 1 of 4



 John Mejia (Bar. No. 13965)                         Randall Richards (Bar No. 4503)
Leah Farrell (Bar. No. 13696)                        Richards & Brown PC
ACLU of Utah Foundation, Inc.                        938 University Park Blvd, Suite 140
355 N. 300 W.                                        Clearfield, UT 84105
Salt Lake City, UT 84013                             phone: (801) 773-2080
phone: (801) 521-9862                                email:Randy@richardsbrownlaw.com
email: aclu@acluutah.org

Attorneys for Plaintiffs


     IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                          NORTHERN DIVISION



   LELAND KIM MCCUBBIN, JR. and
   DANIEL JOSEPH LUCERO,                               Motion to Reopen Discovery and
                                                      Memorandum in Support (Expedited
                  Plaintiffs,                            Consideration Requested)

   vs.                                                Consolidated Case Nos. 1:15-cv-132 &
                                                             1:15-cv-133 CW CMR
   WEBER COUNTY and CHRISTOPHER
   ALLRED, in his official capacity,

                 Defendants.


   Pursuant to DUCivR 37-1 Plaintiffs move for a six-week period to reopen discovery, to begin

as soon as possible, for Plaintiffs to ensure the accuracy and completeness of Weber Defendants’

discovery responses and deposition testimony about any gang documentation and information

sharing by Weber Defendants, particularly the jail gang unit. Plaintiffs’ counsel certifies the

following reasonable efforts were taken to resolve this question without court intervention: On

October 4, 2019 Plaintiffs’ counsel emailed Weber Defendants’ counsel to request this relief.

Defense counsel agreed generally to reopening discovery, but prefers that it end in January,

while Plaintiffs seek an immediate 6-week period. Plaintiffs’ counsel emailed a proposed order

to defendants on October 11, 2019 and has received no response as of this date, on which the

                                                 1
         Case 1:15-cv-00132-CW-CMR Document 201 Filed 10/16/19 Page 2 of 4



Plaintiffs advised defendants they would be filing a motion absent a response.

   As Plaintiffs urgently want to avoid any further delay in this case, they seek expedited

resolution of this motion and an expedited discovery period on the terms set out in the proposed

order.

                                               Argument

   Because Plaintiffs carry the burden regarding their injunctive claims related to being listed in

any gang-related records kept by Weber Defendants, they need as correct and thorough a record

on that question as possible. As the Court raised significant questions as to the accuracy of

Weber Defendants’ representations on this topic, it is important to reopen discovery.

Specifically, Plaintiffs seek a six-week period, beginning immediately, in which the Plaintiffs

issue a limited number of document requests and interrogatories (10 each) and notice a limited

number of depositions (no more than 5, some of whom may have already sat for deposition)

focused on exploring any gang-related records of Weber Defendants, with no additional

discovery by Defendants.

          Whether to extend or reopen discovery is committed to the sound
          discretion of the trial court… [R]elevant factors… concerning whether
          discovery should be reopened, include[e]: 1) whether trial is imminent, 2)
          whether the request is opposed, 3) whether the non-moving party would be
          prejudiced, 4) whether the moving party was diligent in obtaining
          discovery within the guidelines established by the court, 5) the
          foreseeability of the need for additional discovery in light of the time
          allowed for discovery by the district court, and 6) the likelihood that the
          discovery will lead to relevant evidence.

Smith v. United States, 834 F.2d 166, 169 (10th Cir. 1987) (citations omitted).

   Granting this request here is within these factors. Trial is not imminent. Weber Defendants

do not oppose the idea of reopening discovery generally, though they have not agreed to the

proposed terms. Plaintiffs were diligent in seeking information during discovery, and did not



                                                  2
      Case 1:15-cv-00132-CW-CMR Document 201 Filed 10/16/19 Page 3 of 4



know of potential deficiencies until the Court’s recent summary judgment order. Plaintiffs’

discovery requests will be tailored, making them likely to lead to relevant evidence. As long as

Weber Defendants exercise good faith diligence, Plaintiffs anticipate that six weeks will suffice,

given that the subject matter of the discovery will be limited, making for shorter depositions and

a limited document production.

Dated: October 16, 2019

SIGNED

s/ John Mejia
John Mejia (Bar. No. 13965)                  Randall Richards (Bar No. 4503)
Leah Farrell (Bar. No. 13696)                Richards & Brown PC
ACLU of Utah Foundation, Inc.                938 University Park Blvd, Suite 140
355 N. 300 W.                                Clearfield, UT 84105
Salt Lake City, UT 84013                     phone: (801) 773-2080
phone: (801) 521-9862                        email:Randy@richardsbrownlaw.com
email: aclu@acluutah.org




                                                 3
      Case 1:15-cv-00132-CW-CMR Document 201 Filed 10/16/19 Page 4 of 4



                                CERTFICATE OF SERVICE

I certify that I served a copy of the foregoing motion to counsel for Weber Defendants via the
Court’s CM/ECF system.

s/John Mejia
October 16, 2019




                                                4
